…Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cantoro et al. (US 2018/0130713).
Regarding claim 1, Cantoro discloses a semiconductor device, comprising:
an insulation layer (220/300) [Figs. 39-41]; and
a dielectric layer (310) comprising:
a first electrode (770,780) with sidewalls and a bottom surface in contact with the insulation layer (220/300) [Figs. 39-41], 
a second electrode (790,800,810) with sidewalls and a bottom surface in contact with the insulation layer (220/300) [Figs. 39-41], and
an insulator (310) formed between the first electrode and the second electrode, wherein the insulator is coupled to a sidewall of the first electrode and coupled to a sidewall of the second electrode [Figs. 39-41], wherein:
the first electrode (770/780) is electrically connected to a logic high (“increased”) voltage [paragraph 0157], 
the second electrode (790,800,810) is electrically connected to a logic low (“decreased”) voltage  [paragraph 0157].
Regarding claim 2, Cantoro discloses wherein:
the sidewall of the first electrode (770/780) has a first rectangular shape [Figs. 39-41]; and
the sidewall of the second electrode (790,800,810) has a second rectangular shape [Figs. 39-41].
Regarding claim 3, Cantoro discloses wherein: the first rectangular shape (780) and the second rectangular shape (810) have same dimensions [Fig. 39].
Regarding claim 4, Cantoro discloses wherein:
the bottom surface of the first electrode (770,780) has a first rectangular shape [Figs. 39-41]; and
the bottom surface of the second electrode (790,800,810) has a second rectangular shape [Figs. 39-41].
Regarding claim 6, Cantoro discloses wherein: each of the first electrode and the second electrode includes tungsten [paragraphs 0040 and 0096].
Regarding claim 7, Cantoro discloses wherein the insulation layer (220/300) comprises a plurality of sub-layers [Figs. 39-41].
Regarding claim 8, Cantoro discloses wherein the plurality of sub-layers comprises:
at least one nitride layer (300) [paragraph 0089]; and
at least one oxide layer (220) [paragraph 0069].
3.	Claims 9-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furumiya et al.  (US 2018/0130713).
Regarding claim 9, Furumiya discloses a semiconductor device, comprising:
a substrate (semiconductor substrate) [Fig. 2-4 and paragraph 0056];
an insulation layer (silicon dioxide layer as insulating layer) on the substrate [paragraph 0056];
a dielectric layer  (silicon dioxide as the insulating interlayer) on the insulation layer [paragraphs 0057 and 0066]; 
a plurality of first electrodes (24B,24D,24F,24H)  formed within the dielectric layer [Fig. 2]; and
a plurality of second electrodes (24A,24C,24E,24G) formed within the dielectric layer [Fig. 2], wherein
the first electrodes and the second electrodes are interlaced with each other and form an electrode array extending along a first direction [Fig. 2], and
top surfaces of the first electrodes and the second electrodes have a same rectangular shape with: a first dimension extending along the first direction, and a second dimension that is greater than the first dimension and extending along a second direction perpendicular to the first direction [Fig. 2].
Regarding claim 10, Furumiya discloses: at least one metal layer (aluminum layer) over the dielectric layer [paragraph 0060-0061].
	Regarding claim 11, Furumiya discloses wherein:
the first electrodes are electrically connected to a first voltage (VDD) via the at least one metal layer [Fig. 2];
the second electrodes are electrically connected to a second voltage (GND) via the at least one metal layer [Fig. 2]; and
the first voltage (VDD) is higher than the second voltage (GND) [Fig. 2].
Regarding claim 12, Furumiya discloses wherein:
each of the first electrodes and the second electrodes includes a conductive material [Fig. 2 and paragraph 0056]; and
the dielectric layer comprises an insulating structure formed between the first electrodes and the second electrodes [Fig. 2 and paragraphs 0057 and 0066].
	Regarding claim 14, Furumiya discloses wherein:
the interlaced first and second electrodes form a plurality of capacitors connected in series [Fig. 2]; and
each of the plurality of capacitors stores electrical energy in an electric field that has a direction parallel to the substrate [Fig. 2].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Furumiya et al.  (US 2018/0130713).
Regarding claim 15, Furumiya discloses an area density of at least 5 capacitors [Fig. 2].  Hence, the claimed limitation is considered to be obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Huang, 40 USPQ2d 1685,1688(Fed. Cir. 1996) citing In re Aller, 105 USPQ 233., 235 (CCPA 1955).
Regarding claim 16, Furumiya discloses a method for forming a semiconductor device, comprising:
forming an insulation layer (silicon dioxide layer as insulating layer) on a substrate (semiconductor substrate) [Fig. 2-4 and paragraph 0056];
depositing a dielectric layer (silicon dioxide as the insulating interlayer) on the insulation layer [paragraphs 0057 and 0066]; and
forming a plurality of electrodes within the dielectric layer, wherein the plurality of electrodes comprises first electrodes (24B,24D,24F,24H ) and second electrodes (24A,24C,24E,24G) that are interlaced with each other and form an electrode array extending along a first direction, and top surfaces of the plurality of electrodes have a same rectangular shape with: a first dimension extending along the first direction, and a second dimension that is greater than the first dimension and extending along a second direction perpendicular to the first direction [Fig. 2 and paragraphs 0057 and 0066].
In regards to the claimed order of method steps, the court has held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11164935 in view of Furumiya et al.  (US 2018/0130713).

Claims
Current APP
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
US Pat. ‘935
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20


The claims are drawn to the same patentable features and any difference are minor and would have been obvious to one skilled in the art in view of Furumiya (See Furumiya’s teachings in the rejection above).  The motivation for combining the teachings of Furumiya with US Patent ‘935 is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  

Correspondence                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/          Primary Examiner, Art Unit 2815